Citation Nr: 1109957	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-29 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD), prior to March 24, 2009.

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD, from March 24, 2009.

3.  Entitlement to a temporary total rating under the provisions of 38 C.F.R. §§ 4.29 or 4.30 (2010).


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated October 2007, the RO granted service connection for PTSD, and assigned a 30 percent evaluation for it, effective October 27, 2003.  The Veteran disagreed with the assigned evaluation.  Based on the receipt of additional evidence, the RO, by rating decision dated November 2009, assigned a 50 percent evaluation for PTSD, effective March 24, 2009.  The Veteran has continued to disagree with the assigned ratings.

With respect to the staged increase awarded during the pendency of the appeal, the Board calls attention to AB v Brown, 6 Vet. App. 35 (1993), in which the United States Court of Appeals for Veterans Claims (Court) held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition.  Accordingly, the Board has phrased the issues as set forth above.

In addition, the Veteran has appealed an October 2009 rating decision that denied his claim for a temporary total rating pursuant to 38 C.F.R. §§ 4.29 or 4.30.


FINDINGS OF FACT

1.  Prior to March 24, 2009, the credible evidence establishes that PTSD was not manifested by occupational and social impairment with reduced reliability and productivity.

2.  As of March 24, 2009, the credible evidence establishes that PTSD is not manifested by occupational and social impairment with reduced reliability and productivity but not manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  

3.  The Veteran has not been hospitalized for PTSD.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for PTSD, for the period from October 27, 2003, through March 24, 2009, have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial evaluation in excess of 50 percent for PTSD, from March 24, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for a temporary total rating pursuant to the provisions of 38 C.F.R. § 4.29 or 4.30 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.29, 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in November 2003 and January 2005 letters, issued prior to the rating decision on appeal, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A June 2009 letter provided the requisite information pertaining to a claim for a temporary total rating.  In addition, an August 2008 letter informed the Veteran of the requirements for a higher rating and advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claim arises from the initial award of service connection for PTSD.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include a statement from the Veteran's supervisor at work, private (Goldsboro Clinic) and VA medical records, and VA examination reports.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119.  The RO has staged the service-connected posttraumatic stress disorder by assigning a 30 percent and 50 percent evaluations during the appeal period.

Under Diagnostic Code 9411, the criteria for posttraumatic stress disorder are as follows, in part:

A 30 percent evidence is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 30 percent for posttraumatic stress disorder from October 2003 to March 23, 2009, and in excess of 50 percent as of March 24, 2009.  The Board will address each period separately.

A. 30 percent evaluation 

As to the period prior to March 24, 2009, VA outpatient treatment records disclose the Veteran was seen from 2003 to 2005.  It was noted in October 2003 that he was moody and had lots of nightmares.  He denied suicidal or homicidal ideation.  In September 2004, he complained of insomnia, chronic nightmares and intrusive thoughts.  On mental status evaluation, the Veteran was well dressed and well groomed.  His behavior was appropriate, but his mood was depressed.  There were no delusions.  The Veteran denied suicidal or homicidal ideation.  The diagnoses were depression, PTSD and personality disorder, not otherwise specified.  The Global Assessment of Functioning score was 65.  The following month, the Veteran was described as being casually but appropriately dressed.  He was mildly dysphoric.  He was oriented times three.  There was no suicidal or homicidal ideation.  His judgment was fair, but his insight was fair to poor.  It was noted in August 2005 that the Veteran was alert and oriented to person, place and time.  His mood was euthymic.  The Veteran reported he was doing "fairly good."  The examiner stated that there were no auditory or visual hallucinations, thought disorder, suicidal or homicidal ideations, or paranoid ideations.  His impulse control and judgment were good, and the examiner stated the Veteran has insight.  The Global Assessment of Functioning score was 70.

The Veteran was afforded a VA psychiatric examination in March 2006.  It was indicated he had been working on a full-time basis for four years, and he denied any effects of his PTSD symptoms at work.  The examiner noted the Veteran presented with good grooming and personal hygiene.  He was alert and cooperative.  He displayed normal motor activity and eye contact.  His mood was euthymic with full affect.  His behavior was appropriate.  On mental status evaluation, the Veteran was alert and well oriented.  There was no disruption in speech, thought or communication processes.  The Veteran related his first problems began a couple of years ago with nightmares, sleep disturbances and waking up sweating on the floor.  He stated this was occurring once every three or four months over the previous year, but had increased in frequency.  The Veteran's spouse stated he was distant and he felt something was wrong.  The Veteran stated he had nightmares about three times a week.  He tended to stay by himself.  He did not feel like doing anything except go to work and home, indicating a decreased interest in hobbies and social activities.  He was detached, even from his wife, and did not socialize with others.  He slept about four to five hours a night.  He stated he noticed an increase in irritability and felt on guard.  He was very defensive and slept with a gun under his pillow.  He denied panic attacks, as well as psychotic symptoms.  He denied suicidal or homicidal ideation.  The diagnosis was PTSD, mild.  The Global Assessment of Functioning score was 70.  

The findings summarized above establish that the Veteran's PTSD was no more than 30 percent disabling.  In other words, the preponderance of the evidence is against a finding that the Veteran met the criteria for a 50 percent evaluation prior to February 2008.  For example, the evidence prior to February 2008 shows the Veteran's speech was coherent and relevant, and he was able to articulate his feelings and symptoms associated with PTSD.  This is evidence against a finding of circumstantial, circumlocutory, or stereotyped speech.  The Veteran's judgment was described as fair and intact, which is evidence against a finding of impaired judgment.  His concentration was described as adequate, which is evidence against a finding of difficulty in understanding complex commands.  While the Veteran had disturbances in motivation and mood, the fact that the Veteran meets one of the criteria for a 50 percent evaluation does not mean that such evaluation should be established.  In reading through the records dated prior to February 2008, the Board does not find that the Veteran's PTSD was manifested, on the whole, by occupational and social impairment with reduced reliability and productivity.  At the March 2006 VA examination, the Veteran specifically stated that his PTSD symptoms did not impact his work.  The Veteran was assigned GAF scores of 65 and 70, which is indicative of mild PTSD.  Mild PTSD symptoms are not indicative of a 50 percent evaluation.

The Board is aware that there are treatment records from the Goldsboro Clinic that show worse symptoms than the 30 percent evaluation contemplates.  The Board understands that symptoms of a disability can worsen over time, but the Veteran went from stating that his PTSD symptoms had no impact on his work, having no auditory and visual hallucinations, and denying suicidal ideation, to stating that his PTSD symptoms impacted his work severely, that he had visual and auditory hallucinations, and had suicidal thoughts.  The Veteran went from a GAF score of 70 at the time of the March 2006 VA examination to a GAF score of 35 at the time of a February 2008 evaluation.  

There is a February 2008 letter from a physician, which is premised on a February 2008 Goldsboro clinic record (where the Veteran was treated for PTSD).  The addresses the Veteran's symptoms of PTSD.  As to the February 2008 clinical record, the Goldsboro clinic utilizes a standard pre-printed patient assessment form utilizing a form where a person writes down what the Veteran reports as to name, combat dates, military stressors, and work history.  There is a list of symptoms such as nightmares, panic attacks, night sweats, intrusive thoughts, where the evaluator (in this case a "CNA" (certified nurse aide)) writes down what the Veteran reports.  Also on the form is a "symptoms checklist" and "hallucinations checklist," where the evaluator puts a check mark next to how frequently the Veteran has these symptoms.  The choices are, "Never," "25%," "50%," "75%," and "Always."  

The February 2008 letter was based upon the completion of this form, where the CNA had seen the Veteran for 17 minutes (1:11pm to 1:28pm).  The physician wrote out a treatment plan, which showed he prescribed three, different medications, diagnosed PTSD, and assigned a GAF score of 35.  It is unclear whether the physician actually examined the Veteran.  See July 2008 record showing the examiner saw the Veteran from 9:57am to 10:00am-three minutes; September 2008 record showing the examiner saw the Veteran from 13:00 to 13:10-10 minutes; November 2008 record showing the examiner saw the Veteran from 13:45 to 13:55-10 minutes; December 2008 record showing the examiner saw the Veteran from 2:00 to 2:10pm-10 minutes; January 2009 record showing the examiner saw the Veteran from 15:40-15:45-10 minutes; and February 2009 record showing the examiner saw the Veteran from 11:55 to 12:05pm-10 minutes.  Based on the other times reported by the examiner as to how long he saw the Veteran, the Board would guess that the time the examiner saw the Veteran in February 2008 was minimal.  All the symptoms the examiner reported in the February 2008 letter were those written down by the CNA.  The Board cannot accord much, if any, probative value to a 10-minute evaluation.

Also hurting the Veteran's claim for increase how he changes the frequency of his symptoms.  In February 2008, he reported having panic attacks one time per week and flashbacks two times per week.  In July 2008, he reported panic attacks three times per week and flashbacks two times per week.  In September 2008, he had panic attacks five times per week and flashbacks six times per week.  In November 2008, he had panic attacks three times per week and flashbacks three to four times per week.  The Veteran's GAF scores entered by the physician who saw the Veteran for a maximum amount of 10 minutes each time varied from 35 to 45, and the examiner was addressing the "Treatment Plan," which appears to be a determination of the Veteran's medication.  The examiner himself has not written any clinical findings himself when observing the Veteran for these very short periods of time.

It is for these reasons the Board will accord no probative value to the Goldsboro records.  Thus, they do not establish a basis for an initial evaluation in excess of 30 percent prior to March 24, 2009. 

B. 50 percent evaluation 

The Veteran was examined by the VA on March 24, 2009.  He stated his symptoms of PTSD were constant and resulted in a desire to isolate himself from others and irritability when he did interact with others.  He added his relationship with his spouse was less than optimal because his symptoms had caused him to feel detached.  He related he did not want to go anywhere most of the time.  He had been working for 17 months and said his relationship with his supervisor was good, but was only fair with his co-worker because they seemed to pick on him and that caused him to become irritable.  On mental status evaluation, the Veteran's appearance, hygiene and behavior were appropriate.  He had poor eye contact.  His affect and mood showed a disturbance of motivation and mood.  He exhibited mild irritability.  He showed impaired attention and/or focus.  There were times he seemed to "zone out" or become distracted.  Panic attacks were present and occurred more than once a week.  The attacks were characterized by shortness of breath.  The Veteran indicated he would go to an isolated environment to calm himself down.  There were signs of suspiciousness, and the Veteran felt uncomfortable when around a lot of people.  No delusions were observed.  He reported a history of intermittent hallucinations, both auditory and visual, but the examiner noted that the Veteran was vague when asked about these in detail (which the Board finds is likely because the Veteran does not have hallucinations).  The examiner noted he did not observe a hallucination during the examination.  The Veteran reported having obsessional rituals involving routinely checking the locks and doors in his home when he returned from work.  The examiner stated these were not severe enough to interfere with routine activities.  

The Veteran's thought processes were impaired, as he had slowness of thought and trouble with concentration.  His judgment was not impaired.  His memory was moderately impaired.  He stated he sometimes forgot to shower and that he was late to work because he would get lost.  Suicidal ideation was present, including times when such thoughts crossed his mind.  There was no homicidal ideation.  The examiner stated there were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD and were described as isolating himself from others and not wanting to do things outside the home.  He also experienced irritability interacting with some co-workers.  The diagnoses were PTSD and anxiety disorder.  The Global Assessment of Functioning score was 50.  The examiner stated the Veteran occasionally had some interference with performing activities of daily living and had difficulty establishing and maintaining effective work and social relationships because his irritability was manifested in interactions with co-workers at times, making it difficult to cooperate with them.  

The Board notes that the Veteran's supervisor wrote in a March 2009 letter that the Veteran was a good employee, with satisfactory production.  He described the Veteran as easily annoyed by his co-workers and having a high absentee rate.  The supervisor related the Veteran took extra breaks and had time away from his assigned area.  The Veteran explained to the supervisor this was because he experienced panic attacks and he used the time to get himself together.

The Board finds that the above-described symptoms warrant no more than a 50 percent evaluation.  The VA examiner specifically stated that the Veteran's report of obsessional rituals did not interfere with routine activities.  The examiner stated the Veteran's orientation and speech were within normal limits.  This is evidence against illogical, obscure, or irrelevant speech and spatial disorientation.  While the Veteran may get irritated with his co-workers, there is no evidence of any violence.  The Veteran reported panic attacks three times a week, which is evidence against a finding of near-continuous panic.  While the Veteran reported he would forget to take a shower here and there, there is evidence that the Veteran does not neglect his personal appearance and hygiene.  The examiner specifically stated the Veteran's appearance and hygiene were appropriate.  

The Veteran has shown steady employment throughout the appeal.  The Veteran was still married, which means he had been married for approximately six and one-half years and had a one-year-old child.  The Veteran reported having children from a previous marriage.  He stated he felt guilty about not spending more time with his children and that he had a good relationship with his sister.  All of this is evidence against a finding that he is unable establish and maintain effective relationships.  To the extent the Veteran has reported suicidal ideation, the Board accords such report little to no probative value.  Even if he had suicidal ideation, having one of the symptoms of for the 70 percent evaluation for PTSD is insufficient for the Board to find the Veteran warrants an initial evaluation in excess of 50 percent.

The VA examiner assigned the Veteran a GAF score of 50.  That score contemplates serious symptoms, which the Board finds is contemplated by the 50 percent evaluation.  While that GAF score indicates that an example of serious symptoms is unable to keep a job, the evidence has shown that the Veteran has been working throughout the appeal period.  

The Board is aware that the symptoms listed under the 70 percent evaluation are examples of the types and degree of symptoms that would warrant a 70 percent evaluation, and that the Veteran need not have these particular symptoms in order to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the criteria described under the 70 percent evaluation indicate a more serious disability than the Veteran demonstrated prior to April 2009.

C. Extraschedular consideration & Conclusion

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for PTSD.  The Veteran took some time off from work in 2009 (after he had been awarded the 50 percent evaluation), which he alleges as due to his PTSD symptoms.  Even if the Board accepted that as true, it would still find that the 50 percent evaluation contemplated these symptoms.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  The manifestations of PTSD throughout the appeal are entirely contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

For the reasons stated above, the Board finds that initial evaluations in excess of 30 percent prior to April 24, 2009, and in excess of 50 percent as of April 24, 2009, are not warranted.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for higher evaluations, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	II.  Temporary total rating 

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required VA hospital treatment for a period in excess of 21 days.  See 38 C.F.R. § 4.29.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. §§ 4.30(a)(1), (2), or (3), effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.

Under 38 C.F.R. § 4.30(a), total ratings will be assigned if treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence;

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or

(3) Immobilization by cast, without surgery, of one major joint or more.

The Veteran argues that a temporary total rating under the provisions of 38 C.F.R. § 4.29 or 4.30 is warranted.  He argues that he was instructed not to work due to his PTSD for a period of 45 days.  In a Certification of Health Care Provider completed for the Department of Labor, a private psychiatrist indicated in April 2009 was incapacitated until at least May 2009.  Clinical notes indicated the Veteran contacted his psychiatrist in April 2009 and stated he needed a note to be out of work until May 11, 2009.  It was stated the note was written.  Later that month, the Veteran contacted the psychiatrist's office and left a message asking if he could go back to work on May 5, 2009, rather than May 11, 2009 as he was feeling much better.  It was reported the psychiatrist stated the Veteran needed to stay off work until May 11, 2009.

There is no indication in the record the Veteran was hospitalized as a result of PTSD.  The mere fact he could not work for a short period of time from April to May 2009 is not an appropriate basis for a temporary total rating.  Similarly, the provisions of 38 C.F.R. § 4.30 are inapplicable to this case.  Thus, there is no basis for the assignment of a temporary total rating pursuant to 38 C.F.R. § 4.29 or 4.30.  


ORDER

An initial evaluation in excess of 30 percent for PTSD for the period from October 27, 2003, through April 23, 2009, is denied.

An initial evaluation in excess of 50 percent for PTSD as of April 24, 2009, is denied.  

A temporary total rating under the provisions of 38 C.F.R. § 4.29 or 4.30 is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


